
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1429
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 18, 2009
			 Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To provide for an effective HIV/AIDS
		  program in Federal prisons.
	
	
		1.Short titleThis Act may be cited as the
			 Stop AIDS in Prison Act of
			 2009.
		2.Comprehensive
			 HIV/AIDS Policy
			(a)In
			 generalThe Bureau of Prisons
			 (hereinafter in this Act referred to as the Bureau) shall
			 develop a comprehensive policy to provide HIV testing, treatment, and
			 prevention for inmates within the correctional setting and upon reentry.
			(b)PurposeThe purposes of this policy shall be as
			 follows:
				(1)To stop the spread of HIV/AIDS among
			 inmates.
				(2)To protect prison guards and other
			 personnel from HIV/AIDS infection.
				(3)To provide comprehensive medical treatment
			 to inmates who are living with HIV/AIDS.
				(4)To promote HIV/AIDS awareness and
			 prevention among inmates.
				(5)To encourage inmates to take personal
			 responsibility for their health.
				(6)To reduce the risk that inmates will
			 transmit HIV/AIDS to other persons in the community following their release
			 from prison.
				(c)ConsultationThe Bureau shall consult with appropriate
			 officials of the Department of Health and Human Services, the Office of
			 National Drug Control Policy, and the Centers for Disease Control regarding the
			 development of this policy.
			(d)Time
			 limitThe Bureau shall draft
			 appropriate regulations to implement this policy not later than 1 year after
			 the date of the enactment of this Act.
			3.Requirements for
			 policyThe policy created
			 under section 2 shall do the following:
			(1)Testing and
			 counseling upon intake
				(A)Medical personnel shall provide routine HIV
			 testing to all inmates as a part of a comprehensive medical examination
			 immediately following admission to a facility. (Medical personnel need not
			 provide routine HIV testing to an inmate who is transferred to a facility from
			 another facility if the inmate’s medical records are transferred with the
			 inmate and indicate that the inmate has been tested previously.)
				(B)To all inmates admitted to a facility prior
			 to the effective date of this policy, medical personnel shall provide routine
			 HIV testing within no more than 6 months. HIV testing for these inmates may be
			 performed in conjunction with other health services provided to these inmates
			 by medical personnel.
				(C)All HIV tests
			 under this paragraph shall comply with paragraph (9).
				(2)Pre-Test and
			 Post-Test CounselingMedical
			 personnel shall provide confidential pre-test and post-test counseling to all
			 inmates who are tested for HIV. Counseling may be included with other general
			 health counseling provided to inmates by medical personnel.
			(3)HIV/AIDS
			 Prevention Education
				(A)Medical personnel
			 shall improve HIV/AIDS awareness through frequent educational programs for all
			 inmates. HIV/AIDS educational programs may be provided by community based
			 organizations, local health departments, and inmate peer educators. These
			 HIV/AIDS educational programs shall include information on modes of
			 transmission, including transmission through tattooing, sexual contact, and
			 intravenous drug use; prevention methods; treatment; and disease progression.
			 HIV/AIDS educational programs shall be culturally sensitive, conducted in a
			 variety of languages, and present scientifically accurate information in a
			 clear and understandable manner.
				(B)HIV/AIDS
			 educational materials shall be made available to all inmates at orientation, at
			 health care clinics, at regular educational programs, and prior to release.
			 Both written and audio-visual materials shall be made available to all inmates.
			 These materials shall be culturally sensitive, written for low literacy levels,
			 and available in a variety of languages.
				(4)HIV Testing upon
			 request
				(A)Medical personnel shall allow inmates to
			 obtain HIV tests upon request once per year or whenever an inmate has a reason
			 to believe the inmate may have been exposed to HIV. Medical personnel shall,
			 both orally and in writing, inform inmates, during orientation and periodically
			 throughout incarceration, of their right to obtain HIV tests.
				(B)Medical personnel shall encourage inmates
			 to request HIV tests if the inmate is sexually active, has been raped, uses
			 intravenous drugs, receives a tattoo, or if the inmate is concerned that the
			 inmate may have been exposed to HIV/AIDS.
				(C)An inmate’s request
			 for an HIV test shall not be considered an indication that the inmate has put
			 him/herself at risk of infection and/or committed a violation of prison
			 rules.
				(5)HIV Testing of
			 Pregnant Woman
				(A)Medical personnel
			 shall provide routine HIV testing to all inmates who become pregnant.
				(B)All HIV tests
			 under this paragraph shall comply with paragraph (9).
				(6)Comprehensive
			 treatment
				(A)Medical personnel
			 shall provide all inmates who test positive for HIV—
					(i)timely, comprehensive medical
			 treatment;
					(ii)confidential counseling on managing their
			 medical condition and preventing its transmission to other persons; and
					(iii)voluntary
			 partner notification services.
					(B)Medical care
			 provided under this paragraph shall be consistent with current Department of
			 Health and Human Services guidelines and standard medical practice. Medical
			 personnel shall discuss treatment options, the importance of adherence to
			 antiretroviral therapy, and the side effects of medications with inmates
			 receiving treatment.
				(C)Medical and
			 pharmacy personnel shall ensure that the facility formulary contains all Food
			 and Drug Administration-approved medications necessary to provide comprehensive
			 treatment for inmates living with HIV/AIDS, and that the facility maintains
			 adequate supplies of such medications to meet inmates’ medical needs. Medical
			 and pharmacy personnel shall also develop and implement automatic renewal
			 systems for these medications to prevent interruptions in care.
				(D)Correctional staff
			 and medical and pharmacy personnel shall develop and implement distribution
			 procedures to ensure timely and confidential access to medications.
				(7)Protection of
			 Confidentiality
				(A)Medical personnel
			 shall develop and implement procedures to ensure the confidentiality of inmate
			 tests, diagnoses, and treatment. Medical personnel and correctional staff shall
			 receive regular training on the implementation of these procedures. Penalties
			 for violations of inmate confidentiality by medical personnel or correctional
			 staff shall be specified and strictly enforced.
				(B)HIV testing,
			 counseling, and treatment shall be provided in a confidential setting where
			 other routine health services are provided and in a manner that allows the
			 inmate to request and obtain these services as routine medical services.
				(8)Testing,
			 counseling, and referral prior to reentry
				(A)Medical personnel shall provide routine HIV
			 testing to all inmates no more than 3 months prior to their release and reentry
			 into the community. (Inmates who are already known to be infected need not be
			 tested again.) This requirement may be waived if an inmate’s release occurs
			 without sufficient notice to the Bureau to allow medical personnel to perform a
			 routine HIV test and notify the inmate of the results.
				(B)All HIV tests
			 under this paragraph shall comply with paragraph (9).
				(C)To all inmates who test positive for HIV
			 and all inmates who already are known to have HIV/AIDS, medical personnel shall
			 provide—
					(i)confidential prerelease counseling on
			 managing their medical condition in the community, accessing appropriate
			 treatment and services in the community, and preventing the transmission of
			 their condition to family members and other persons in the community;
					(ii)referrals to appropriate health care
			 providers and social service agencies in the community that meet the inmate’s
			 individual needs, including voluntary partner notification services and
			 prevention counseling services for people living with HIV/AIDS; and
					(iii)a 30-day supply of any medically necessary
			 medications the inmate is currently receiving.
					(9)Opt-Out
			 ProvisionInmates shall have
			 the right to refuse routine HIV testing. Inmates shall be informed both orally
			 and in writing of this right. Oral and written disclosure of this right may be
			 included with other general health information and counseling provided to
			 inmates by medical personnel. If an inmate refuses a routine test for HIV,
			 medical personnel shall make a note of the inmate’s refusal in the inmate’s
			 confidential medical records. However, the inmate’s refusal shall not be
			 considered a violation of prison rules or result in disciplinary action.
			(10)Exclusion of
			 Tests Performed Under Section 4014(b) from the Definition of Routine HIV
			 TestingHIV testing of an
			 inmate under section 4014(b) of title 18, United States Code, is not routine
			 HIV testing for the purposes of paragraph (9). Medical personnel shall document
			 the reason for testing under section 4014(b) of title 18, United States Code,
			 in the inmate’s confidential medical records.
			(11)Timely
			 notification of test resultsMedical personnel shall provide
			 timely notification to inmates of the results of HIV tests.
			4.Changes in
			 existing law
			(a)Screening in
			 generalSection 4014(a) of
			 title 18, United States Code, is amended—
				(1)by striking
			 for a period of 6 months or more;
				(2)by striking
			 , as appropriate,; and
				(3)by striking
			 if such individual is determined to be at risk for infection with such
			 virus in accordance with the guidelines issued by the Bureau of Prisons
			 relating to infectious disease management and inserting unless
			 the individual declines. The Attorney General shall also cause such individual
			 to be so tested before release unless the individual declines..
				(b)Inadmissibility
			 of HIV Test Results in civil and criminal proceedingsSection
			 4014(d) of title 18, United States Code, is amended by inserting or
			 under the Stop AIDS in Prison Act of
			 2009 after under this section.
			(c)Screening as
			 part of routine screeningSection 4014(e) of title 18, United
			 States Code, is amended by adding at the end the following: Such rules
			 shall also provide that the initial test under this section be performed as
			 part of the routine health screening conducted at intake..
			5.Reporting
			 requirements
			(a)Report on
			 hepatitis and other diseasesNot later than 1 year after the date
			 of the enactment of this Act, the Bureau shall provide a report to the Congress
			 on Bureau policies and procedures to provide testing, treatment, and prevention
			 education programs for Hepatitis and other diseases transmitted through sexual
			 activity and intravenous drug use. The Bureau shall consult with appropriate
			 officials of the Department of Health and Human Services, the Office of
			 National Drug Control Policy, and the Centers for Disease Control regarding the
			 development of this report.
			(b)Annual
			 reports
				(1)GenerallyNot
			 later than 2 years after the date of the enactment of this Act, and then
			 annually thereafter, the Bureau shall report to Congress on the incidence among
			 inmates of diseases transmitted through sexual activity and intravenous drug
			 use.
				(2)Matters
			 pertaining to various diseasesReports under paragraph (1) shall
			 discuss—
					(A)the incidence among inmates of HIV/AIDS,
			 Hepatitis, and other diseases transmitted through sexual activity and
			 intravenous drug use; and
					(B)updates on Bureau
			 testing, treatment, and prevention education programs for these
			 diseases.
					(3)Matters
			 pertaining to HIV/AIDS onlyReports under paragraph (1) shall also
			 include—
					(A)the number of inmates who tested positive
			 for HIV upon intake;
					(B)the number of
			 inmates who tested positive prior to reentry;
					(C)the number of
			 inmates who were not tested prior to reentry because they were released without
			 sufficient notice;
					(D)the number of
			 inmates who opted-out of taking the test;
					(E)the number of
			 inmates who were tested under section 4014(b) of title 18, United States Code;
			 and
					(F)the number of
			 inmates under treatment for HIV/AIDS.
					(4)ConsultationThe
			 Bureau shall consult with appropriate officials of the Department of Health and
			 Human Services, the Office of National Drug Control Policy, and the Centers for
			 Disease Control regarding the development of reports under paragraph
			 (1).
				6.AppropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this Act.
		
	
		
			Passed the House of
			 Representatives March 17, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
